DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 3, 2022 in which claims 1 and 7 were amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016189044.
 	WO teaches a coal binder comprising at least one homo- or co-polymer of (meth)acrylic acid.  The coal is manufactured into a briquette with the use of the binder (see abstract).
 	The homo or co-polymer of (meth)acrylic acid is selected from homopolymers of acrylic acid, methacrylic acid and alkali salts thereof.  Copolymers include acrylic acids (alkali salts) and one nonionic monomer, such as acrylamide (see page 3, lines 20-33).  The weight average molecular weight of the polymers is from 1000-5,000,000 g/mol (see page 4, lines 32-35). The binder composition further comprises additives that have an advantageous effect on the overall characteristics of the briquettes or the process for manufacturing the briquettes.  Suitable additives include surfactants (see col. 9, lines 1-3 and 13-30).  A number of the listed surfactants include emulsifiers.  WO teaches binder compositions that contain greater than or equal to 10 to 70 wt% of the homo- or copolymers, 20-80 wt% water and 1 to 80 wt% surfactants (see page 9, line 37 through page 10, lines 1-13).  The binder composition was thoroughly mixed with the coal fines and briquetted (see page 14, lines 10-12). 
 	In the examples, the binder composition is in water with a surfactant.  It is clear that the binder may be contained in an emulsion.  The binder composition was thoroughly mixed with coal fines and briquetted (see page 14, lines 10-12).  WO meets the limitations of the claims other than the difference that is set forth below.
 	WO does not specifically teach that the polymer has an intrinsic viscosity of 20.0 dl/g or higher.  However, it would be reasonable to expect that the polymers of WO would meet this limitation because WO teaches polymers that overlap those that are set forth in the present application and would have molecular weights that overlap those of the present invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016189044 (appears on previous IDS) in view of Huang (US 6664326- appears on present PTO-892).
 	WO has been discussed above.  WO does not specifically teach that the polymer is one of those set forth in newly added claim 10.  However, Huang teaches this difference.
 	Huang teaches aqueous dispersions of cationic water-soluble polymers comprising methacrylates and dialkyldiaminoalkyl (alkyl)acrylates and quaternary salts (see abstract; col. 9, lines 2-29; col. 10, lines 34-67 and col. 1, lines 1-7).  Huang teaches that the polymers are useful in coal dewatering and thickening (see col. 2, lines 32-34).
 	It would have been obvious to one of ordinary skill in the art to use the polymers of claim 10 as binding polymers because Huang teaches that the polymers are useful for dewatering and thickening coal, which is what a polymeric binder helps to achieve,

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the molecular weight of the binder polymer of WO has an upper limit of 5,000,000 which corresponds to an intrinsic viscosity of the polymer in a range of about 10 dl/g to less than 15 dl/g.  Thus, Applicant argues that WO does not teach using a binder polymer having an intrinsic viscosity of 15 dl/g 	or greater nor does WO disclose or teach the claimed intrinsic viscosity of 20 dl/g-30 dl/g.
 	WO is directed to the same field of endeavor as the present invention, i.e., a coal containing compression formed product comprising a binder and coal.  Applicant has shown that polymers that possess an intrinsic viscosity of less than 15 dl/g perform as binders.  As a matter of fact,  Applicant has shown that a macromolecular polymer having an intrinsic viscosity as low as 2.0 dl/g exhibits a sufficient strength at a low addition concentration and can be used at ordinary temperature.  Applicant has shown no evidence of the criticality of the newly claimed ranges of intrinsic viscosity.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even if the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
 	WO teaches that the molecular weight of the polymer is “preferably” less than or equal to 5,000,000.  WO does not disclose that polymers that have a molecular weight of greater than 5,000,000 are not suitable as binders.  It is well settled that prior art disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17046795/20221031